
	

115 S1017 IS: To designate the Red River Valley Agricultural Research Center in Fargo, North Dakota, as the “Edward T. Schafer Agricultural Research Center”.
U.S. Senate
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1017
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2017
			Mr. Hoeven (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To designate the Red River Valley Agricultural Research Center in Fargo, North Dakota, as the Edward T. Schafer Agricultural Research Center.
	
	
		1.Edward T. Schafer Agricultural Research Center
			(a)Designation
 The Red River Valley Agricultural Research Center in Fargo, North Dakota, shall be known and designated as the Edward T. Schafer Agricultural Research Center.
 (b)ReferencesAny reference in any law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Edward T. Schafer Agricultural Research Center.
			
